

115 HR 2502 IH: Don’t Tax Our Fallen Public Safety Heroes Update Act of 2017
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2502IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Ms. Meng introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude certain compensation received by public
			 safety officers and their dependents from gross income.
	
 1.Short titleThis Act may be cited as the Don’t Tax Our Fallen Public Safety Heroes Update Act of 2017.2.Clarification relating to exclusion of certain compensation received by public safety officers and their dependents (a)In generalSection 104(a)(6)(B) of the Internal Revenue Code of 1986 is amended by inserting or local government after the laws of any State.(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of the Don’t Tax Our Fallen Public Safety Heroes Act.